Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Melick on 07-11-2022.
The application has been amended as follows: 
In the claims:
Claim 1, line 3: “is oxide, nitride or fluoride, or a metal-based material” has been changed to --is oxide, nitride, fluoride, or a metal-based material--.
Claim 13, line 1: “condition” has been deleted.
Claim 14, line 1: “condition” has been deleted.
Claim 16, line 1: “the pressure” has been changed to --a pressure--.
Claim 19, line 2: “15” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments dated 06-02-2022 are persuasive.  Regarding Matsushima ‘574, the vacuum packaging step of ¶ [0042] cannot fairly be considered the claimed “molding a first-stage press-molded body by isostatic pressing”. Kusakabe ‘17 (Kusakabe et al. Crystallisation of hydroxyapatite in phosphorylated poly(vinyl alcohol) as a synthetic route to tough mechanical hybrid materials. Materials Science and Engineering C 70 (2017) 487-493.) suggests cold isostatic pressing followed by warm isostatic pressing.  However Kusakabe ’17 starts with dry powders that are shaped first by uniaxial pressing, rather than by wet-casting a slurry as claimed.  Kusakabe ’17 describes advantages of adding a WIP step, but it emphasizes the importance of the specific combination of dry uniaxial pressing, CIP, and WIP.  Applicant’s specification provides evidence of the advantages of the combination of claimed features including percentage of binder in the wet-cast slurry, CIP, and WIP (Tables 2 and 3).  The prior art does not fairly teach, suggest, or appreciate these effects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741